Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 1 of 58 Page ID
                                  #:2229



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   STACY M. DOMINGUEZ, Cal. Bar No. 279161
 5 sdominguez@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 6 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 7 Facsimile: 714.513.5130
 8 Attorneys for DOMINO’S PIZZA LLC
 9
                                    UNITED STATES DISTRICT COURT
10
                   CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12
     GUILLERMO ROBLES,                                   Case No. 2:16-cv-06599
13                                                       Hon. Jesus G. Bernal
                       Plaintiff,
14                                                       DEFENDANT DOMINO’S PIZZA
              v.                                         LLC’S RESPONSE TO
15                                                       PLAINTIFF’S STATEMENT OF
     DOMINO’S PIZZA LLC,                                 UNDISPUTED FACTS IN
16                                                       SUPPORT OF MOTION FOR
                       Defendant.                        SUMMARY JUDGMENT
17
18
                                                         Date: October 26, 2020
19                                                       Time: 9:00 a.m.
                                                         Ctrm: 1
20
21                                                       Action Filed: September 1, 2016
                                                         Trial Date:   December 8, 2020
22
23
24
25
26
27
28
                                                                                Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4                DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                                    UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 2 of 58 Page ID
                                  #:2230



 1            Defendant Domino’s Pizza LLC (“Defendant”) hereby submits its Response
 2 to Plaintiff’s Statement of Uncontroverted Facts as follows:
 3 Plaintiff’s Undisputed Material Facts                   Defendant’s Response and
     and Alleged Supporting Evidence                         Supporting Evidence
 4
   1. Domino’s provides goods and                   1.      Undisputed. 1
 5
   services to the public. Declaration of
 6
   Joseph R. Manning, Jr. (“Manning
 7
   Decl.”) ¶ 2; Exhibit A (Def.
 8
   Responses to RFAs).
 9
10
11
         2.   Domino’s is a pizzeria chain that     2.     Disputed. Declaration of Joe
12
         owns, leases, or operates pizza            Deveraux (“Deveraux Decl.” located at
13
         restaurants throughout California and      Dkt. 101-2) at ¶ 2. Evidentiary Objection
14
         the rest of the country. Declaration of    – Lacks foundation/personal knowledge.
15
         Joseph r. Manning, Jr. (“Manning
16
         Decl.”) ¶ 3.
17
         3.   Domino’s owns, operates,              3.     Disputed only to the extent that this
18
         controls and/or maintains a Website,       purports to suggest that Defendant owns,
19
         Dominos.com, and Mobile App, both          operates, or leases physical “Domino’s”
20
         of which, among other things, allow        locations in California. Deveraux Decl. at
21
         individuals to review menu items,          ¶ 2.
22
         customize orders, learn about coupons
23
         and promotional specials, sign up for
24
         and use rewards accounts, submit
25
         online orders, track orders, and find
26
27
     1
28       Where a fact is “undisputed,” it is undisputed for the purposes of this motion only.
                                                -1-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4           DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                               UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 3 of 58 Page ID
                                  #:2231



 1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
     and Alleged Supporting Evidence                     Supporting Evidence
 2
   nearby Dominos’ physical locations.
 3
   Manning Decl., ¶ 2; Exhibit A (Def.
 4
   Responses to RFAs);
 5
   Declaration of Rosemary Musachio
 6
   (“Musachio Decl.”), ¶ 21.
 7
   4. When customers use the                     4.     Disputed only to the extent that this
 8
   Domino’s Website and Mobile App,              purports to suggest that Defendant owns,
 9
   they are viewing and/or purchasing the        operates, or leases physical “Domino’s”
10
   goods and services offered in                 locations in California. Deveraux Decl. at
11
   connection with Domino’s physical             ¶ 2. Evidentiary Objection – Lacks
12
   locations. Manning Decl., ¶2; Exhibit         foundation/personal knowledge.
13
   A (Def. Responses to RFAs);
14
   Musachio Decl., ¶ 21.
15
   5. Mr. Robles is blind and uses               5.     Undisputed.
16
   screen-reader software to access the
17
   information presented visually on his
18
   computer and smartphone.
19
   Declaration of Guillermo Robles
20
   (“Robles Decl.”), ¶ 2.
21
   6. Mr. Robles’ screen readers                 6.     Undisputed.
22
   convey the information displayed
23
   visually on a screen through speech
24
   output or by transmitting text to his
25
   refreshable Braille display (an
26
   electronic device with pins that rise
27
   and fall to form new lines of Braille).
28
                                             -2-                        Case No. 2:16-cv-06599
    SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                            UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 4 of 58 Page ID
                                  #:2232



 1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
     and Alleged Supporting Evidence                      Supporting Evidence
 2
   Robles Decl., ¶ 3.
 3
   7. Mr. Robles tends to use the Job             7.     Undisputed.
 4
   Access with Speech (“JAWS”) screen
 5
   reader on his laptop to access the
 6
   Internet and Apple’s built-in
 7
   VoiceOver screen reader on his
 8
   iPhone. Robles Decl., ¶ 4.
 9
   8. Mr. Robles is a proficient JAWS             8.     Disputed. October 5, 2020
10
   and VoiceOver user and regularly uses          Declaration of Aaron Cannon (“Supp.
11
   both screen readers to access website          Cannon Decl.”) at ¶¶ 4-7, and Transcript
12
   and mobile applications. Robles Decl.,         of Robles Deposition at 76:14-77:14
13
   ¶¶ 5-8.                                        (attached as Exh. A to October 5, 2020
14
                                                  Declaration of Bradley J. Leimkuhler).
15
16
      9.      On July 18, 2015, Mr. Robles        9.     Disputed. Evidentiary objection
17
      and a friend were watching a movie          due to spoliation of evidence.
18
      and decided to order pizza. Robles
19
      Decl., ¶ 9.
20
      10. Mr. Robles knew that his friend’s       10.    Disputed. Evidentiary objection
21
      son liked Domino’s pizza, so he got on      due to spoliation of evidence. Disputed to
22
      his laptop, navigated to the Domino’s       the extent that Plaintiff is suggesting that
23
      Website, and attempted to order a           Defendant owns, controls, or leases a
24
      customized pizza for delivery from the      Domino’s store in California. Deveraux
25
      local Domino’s store. Robles Decl., ¶       Decl. at ¶ 2.
26
      10. Case 2:16-cv-06599-JGB-E
27
      Document 97-2 Filed 09/28/20 Page 3
28
                                              -3-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 5 of 58 Page ID
                                  #:2233



 1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
     and Alleged Supporting Evidence                      Supporting Evidence
 2
   of 38.
 3
   11. Mr. Robles regularly engages in            11.    Disputed. Plaintiff is a serial
 4
   online shopping, including ordering            litigant who files lawsuits for money.
 5
   food from restaurants, and enjoys the          Robles Tr. at 97:8-101:12.
 6
   convenience and independence of
 7
   ordering food with a few clicks from
 8
   his laptop or phone. Robles Decl., ¶
 9
   11.
10
   12. Mr. Robles can recognize why               12.    Disputed. Plaintiff is a serial
11
   and how a website or mobile app are            litigant who files lawsuits for money.
12
   accessible to him, and provide                 Robles Tr. at 97:8-101:12; 76:14-77:14;
13
   examples of accessible websites and            Supp. Cannon Decl. at ¶¶ 4-7.
14
   mobile applications. Robles Decl., ¶¶          Evidentiary objection.
15
   12-15.
16
   13. Mr. Robles can recognize why               13.    Plaintiff is a serial litigant who
17
   and how a website or mobile app are            files lawsuits for money. Robles Tr. at
18
   not accessible to him, and provide             97:8-101:12; 76:14-77:14; Supp. Cannon
19
   examples of inaccessible websites and          Decl. at ¶¶ 4-7. Evidentiary objection.
20
   mobile applications. Robles Decl., ¶¶
21
   12-15.
22
   14. Because Domino’s Website is                14.    Disputed. Supp. Cannon Decl. at
23
   not coded properly for nonvisual               ¶ 14, Exh. A; Robles Tr. 28:24-30:1,
24
   access, Mr. Robles was unable to order         52:14-17, 76:14-77:14, 32:7-22,
25
   a pizza through the Website on July            Transcript of the Deposition of Rosemary
26
   18, 2015. Robles Decl., ¶ 16.                  Musachio at 28:25-30:1 (Leimkuhler
27
                                                  Decl., Exh. B).
28
                                              -4-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 6 of 58 Page ID
                                  #:2234



 1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
     and Alleged Supporting Evidence                     Supporting Evidence
 2
   15. In particular, on July 18, 2015,          15.   Disputed. Supp. Cannon Decl. at
 3
   Mr. Robles encountered barriers such          ¶14, Exh. A; Robles Tr. 28:25-30:1,
 4
   as unlabeled buttons (which left him          52:14-17, 76:14-77:14, 32:7-22,
 5
   guessing as to what buttons were for or       Transcript of the Deposition of Rosemary
 6
   what information was required in the          Musachio at 28:25-30:1 (Leimkuhler
 7
   edit fields), boxes, and images without       Decl., Exh. B).
 8
   textual descriptions (“alt text”),
 9
   rotating carousels containing
10
   information that did not have alt text
11
   and could not be paused, and
12
   unstructured headings (that prevented
13
   him from viewing content in an
14
   organized fashion, as sighted people do
15
   who rely on visual headings in bold or
16
   larger font). Robles Decl. ¶ 17.
17
   16. These barriers either prevented           16.    Disputed. Cannon Decl. at ¶ 14,
18
   him from accessing information or             Exh. A; Robles Tr. 28:25-30:1, 52:14-17,
19
   completing transactions or made such          76:14-77:14, 32: 7-22, Transcript of the
20
   tasks much more time consuming and            Deposition of Rosemary Musachio at
21
   laborious than they would be for a            28:25-30:1 (Leimkuhler Decl., Exh. B).
22
   sighted user. Robles Decl. ¶ 17.
23
   17. Because of access barriers, Mr.           17.    Disputed. Supp. Cannon Decl. at
24
   Robles could not view promotional             ¶14, Exh. A; Robles Tr. 28:25-30:1,
25
   specials or customize and order his           52:14-17, 76:14-77:14, 32:7-22,
26
   pizza from the Domino’s Website               Transcript of the Deposition of Rosemary
27
   when he attempted to do so on July            Musachio at 28:25-30:1 (Leimkuhler
28
                                             -5-                        Case No. 2:16-cv-06599
    SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                            UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 7 of 58 Page ID
                                  #:2235



 1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
     and Alleged Supporting Evidence                      Supporting Evidence
 2
   18, 2015. Robles Decl. ¶ 18.                  Decl., Exh. B).
 3
   18. Mr. Robles visited the Domino’s           18.    Disputed. Supp. Cannon Decl. at ¶
 4
   Website on his laptop again on July 25,       14, Exh. A; Robles Tr. 28:25-30:1, 52:14-
 5
   2016, in September 2016, and on               17, 59:15-20, 76:14-77:14, 32: 7-22,
 6
   February 28, 2017, but continued to           Transcript of the Deposition of Rosemary
 7
   encounter access barriers that                Musachio at 28:25-30:1 (Leimkuhler
 8
   prevented him from customizing and            Decl., Exh. B).
 9
   ordering a pizza or accessing
10
   promotional specials. Robles Decl. ¶
11
   19.
12
   19. When counsel for Domino’s                 19.    Disputed. Supp. Cannon Decl. ¶ 7.
13
   asked Mr. Robles to attempt to order a        This was due to a software bug on JAWS.
14
   pizza through the Website during his
15
   deposition on September 21, 2020, Mr.
16
   Robles again encountered access
17
   barriers that prevented him from
18
   completing his transaction—in this
19
   case, an unlabeled edit box that Mr.
20
   Robles could not get past while trying
21
   to customize his pizza. Manning Decl.
22
   ¶ 5; Exhibit C (Excerpts of the
23
   Deposition of Guillermo Robles
24
   (“Robles Dep.”).
25
   Robles Dep. at 88:11-90:15.
26
   20. When attempting to order a pizza          20.    Disputed. Supp. Cannon Decl. ¶ 7.
27
   online, as requested by Domino’s              This was due to a software bug on JAWS.
28
                                             -6-                        Case No. 2:16-cv-06599
    SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                            UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 8 of 58 Page ID
                                  #:2236



 1 Plaintiff’s Undisputed Material Facts              Defendant’s Response and
     and Alleged Supporting Evidence                     Supporting Evidence
 2
   counsel during his deposition on              Additionally, Plaintiff is not a proficient
 3
   September 21, 2020, Mr. Robles                user on JAWS. Robles Tr. 76:14-77:14,
 4
   clearly made best efforts to proceed          Cannon Decl. ¶¶ 4-7. Plaintiff also used
 5
   with the order, even trying an                Edge, which his expert concedes is poor
 6
   alternative method for accessing web          for accessibility. Robles Tr. 122:10-12;
 7
   content with his screen reader by             Musachio Tr. 29:17-30:1.
 8
   turning off the reader’s “forms mode”
 9
   and attempting instead to access
10
   content by arrowing around the page.
11
   He still was not able to customize and
12
   order. Manning Decl. ¶ 5; Exhibit C.
13
   Robles Dep. at 88:11-90:15.
14
   21. Robles has also attempted to              21.    Disputed. Evidentiary objection
15
   order pizza, view promotional                 due to spoliation of evidence.
16
   specials, and attempt to log into the
17
   Domino’s Mobile Application, which
18
   he accessed through his iPhones.
19
   Robles Decl. ¶ 20.
20
   22. Mr. Robles attempted to use the           22.    Disputed. Evidentiary objection
21
   Mobile Application on July 25, 2016,          due to spoliation of evidence.
22
   and again on June 19, 2019. Robles
23
   Decl. ¶ 21.
24
   23. On both occasions, however, Mr.           23.    Disputed. Evidentiary objection
25
   Robles could not begin the pizza              due to spoliation of evidence. September
26
   building experience, log into the app,        30, 2020 Declaration of Aaron Cannon at
27
   or order a pizza on the Mobile App            Dkt. 101-5 (“Cannon Decl.”) ¶ 19.
28
                                             -7-                        Case No. 2:16-cv-06599
    SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                            UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 9 of 58 Page ID
                                  #:2237



 1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
     and Alleged Supporting Evidence                     Supporting Evidence
 2
   because of the app’s access barriers.
 3
   Robles Decl. ¶ 22.
 4
   24. For example, because a menu               24.    Disputed. Evidentiary objection
 5
   button on the app was coded                   due to spoliation of evidence. Cannon
 6
   incorrectly, it was announced as “Nina        Decl. ¶ 9.
 7
   Invoke” to Mr. Robles. Robles Decl. ¶
 8
   23.
 9
   25. Mr. Robles could not tell what            25.    Disputed. Evidentiary objection
10
   clicking “Nina Invoke” would do as            due to spoliation of evidence. Cannon
11
   he attempted to use the app to order          Decl. ¶ 9.
12
   pizza. Robles Decl. ¶ 23.
13
   26. While Mr. Robles has visited the          26.    Disputed. Deveraux Decl. ¶ 2;
14
   Website and Mobile App on various             Robles Tr. 89:24-90:12.
15
   occasions since this litigation
16
   commenced to check on whether either
17
   was now usable, the inaccessibility of
18
   the Website and Mobile App have
19
   deterred him from patronizing
20
   Domino’s, including its physical
21
   locations. Robles Decl. ¶ 24.
22
   27. Were Domino’s to fix its Website          27.    Disputed. Plaintiff is a serial
23
   and Mobile App, Mr. Robles would              litigant who files lawsuits for money.
24
   use these online platforms to order           Robles Tr. at 97:8-101:12. Plaintiff does
25
   pizza from Domino’s retail locations,         not always return to the websites he sues.
26
   as well as to view promotional                Robles Tr. at 101:14-109:25. Deveraux
27
   specials, maintain an online rewards          Decl. ¶ 2.
28
                                             -8-                        Case No. 2:16-cv-06599
    SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                            UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 10 of 58 Page ID
                                   #:2238



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    account, and locate the nearest
  3
    Domino’s storefront. Robles Decl. ¶
  4
    25.
  5
    28. Mr. Robles also plans to use              28.    Disputed. Plaintiff is a serial
  6
    Domino’s online platforms in the              litigant who files lawsuits for money.
  7
    future when he needs to order pizza for       Robles Tr. at 97:8-101:12. Plaintiff does
  8
    someone or if he decides he would like        not always return to the websites he sues.
  9
    a Domino’s Pizza. Manning Decl. ¶ 5;          Robles Tr. at 101:14-109:25.
 10
    Exhibit C.
 11
    Robles Depo at 45:4-9; 112:15-25.
 12
    29. Rosemary Musachio, an expert              29.    Disputed. Evidentiary Objection.
 13
    in the accessibility of information           Musachio Tr. 35:22-36:14.
 14
    technology, has evaluated the Website
 15
    and Mobile App at various times
 16
    throughout this litigation in
 17
    September 2016, March 2017, May
 18
    2019, January 30, 2020, May 29,
 19
    2020, and most recently on September
 20
    16, 2020. Musachio Decl. ¶¶ 2-4, 20.
 21
    30. On each occasion, she has found           30.    Disputed. Evidentiary Objection.
 22
    improper coding in both the Website           Musachio Tr. 35:22-36:14. Cannon Decl.
 23
    and Mobile App that prevents blind            ¶ 12-19, Supp. Cannon Decl. ¶¶ 2-14.
 24
    individuals like Mr. Robles from              Evidentiary Objection – Irrelevant.
 25
    accessing these platforms on an equal
 26
    basis as sighted users. Musachio Decl.
 27
    ¶¶ 22-26.
 28
                                              -9-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 11 of 58 Page ID
                                   #:2239



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    31. On the Domino’s Website, on               31.   Disputed. Cannon Decl. ¶17a-ee.
  3
    May 19, 2019, Ms. Musachio                    Evidentiary Objection – Irrelevant.
  4
    identified several examples of
  5
    accessibility barriers that preclude an
  6
    equal user experience for blind users.
  7
    Musachio Decl. ¶ 22.
  8
    32. On May 19, 2019 the                       32.    Disputed. Cannon Decl. ¶17a.
  9
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 10
    visually-impaired people like Mr.
 11
    Robles on the Website included:
 12
    On the “How Do You Want Your
 13
    Domino’s?” link, blind users
 14
    encountered excessive “Order
 15
    Carryout” links that did not contain
 16
    heading commands to determine which
 17
    “Order Carryout” link belonged to
 18
    which listed brick-and-mortar location.
 19
    When the “More Info” link listed for
 20
    each location was activated, screen
 21
    readers do not read the expanded
 22
    content that appeared visually on the
 23
    screen. Musachio Decl. ¶ 22.a.
 24
    33. On May 19, 2019 the                       33.    Disputed. Cannon Decl. ¶17b.
 25
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 26
    visually-impaired people like Mr.
 27
    Robles on the Website included:
 28
                                             -10-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 12 of 58 Page ID
                                   #:2240



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    Error messages listed on the
  3
    “Tracker” link were inaccessible to
  4
    screen-readers, preventing them from
  5
    knowing which mistakes must be
  6
    corrected before proceeding.
  7
    Musachio Decl. ¶ 22.b.
  8
    34. On May 19, 2019 the                       34.    Disputed. Cannon Decl. ¶17c.
  9
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 10
    visually-impaired people like Mr.
 11
    Robles on the Website included:
 12
    Blind users could not build their own
 13
    pizzas because the crust, size, sauce,
 14
    and topping options were inaccessible
 15
    to screen-readers. Musachio Decl. ¶
 16
    22.c.
 17
    35. On May 19, 2019 the                       35.    Disputed. Cannon Decl. ¶17e.
 18
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 19
    visually-impaired people like Mr.
 20
    Robles on the Website included:
 21
    To complete an online order,
 22
    customers must use an ordering system
 23
    dialog box that pops out when on the
 24
    main ordering page. Yet the Website
 25
    was coded so that blind screen reader
 26
    users read content on the main page,
 27
    rather than in the ordering system
 28
                                             -11-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 13 of 58 Page ID
                                   #:2241



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    dialog box. This prevented screen
  3
    reader users from utilizing the ordering
  4
    system. Musachio Decl. ¶ 22.d.
  5
    36. On May 19, 2019 the                       36.    Disputed. Cannon Decl. ¶17f.
  6
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  7
    visually-impaired people like Mr.
  8
    Robles on the Website included:
  9
    The “Special Instructions “+” links to
 10
    expand options listed throughout the
 11
    ordering system only read “plus” to
 12
    screen reader users, thus leaving them
 13
    without an indication of what the
 14
    “plus” was for. Musachio Decl. ¶ 22.e.
 15
    37. On May 19, 2019 the                       37.    Disputed. Cannon Decl. ¶17g.
 16
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 17
    visually-impaired people like Mr.
 18
    Robles on the Website included:
 19
    When sighted users select buttons in
 20
    the ordering system, messages appear
 21
    in associated list boxes that contain
 22
    lists of options to select. This did not
 23
    occur for screen reader users,
 24
    depriving them of necessary
 25
    information for completing an order.
 26
    Musachio Decl. ¶ 22.f.
 27
    38. On May 19, 2019 the                       38.    Disputed. Cannon Decl. ¶17h.
 28
                                             -12-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 14 of 58 Page ID
                                   #:2242



  1 Plaintiff’s Undisputed Material Facts              Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  3
    visually-impaired people like Mr.
  4
    Robles on the Website included:
  5
    Order headings were inaccessible to
  6
    screen readers, which prevented blind
  7
    users from being able to skim and
  8
    jump to specific content, as sighted
  9
    users do with headings that are visually
 10
    set off in bold or larger fonts. Without
 11
    proper headings, words on the screen
 12
    appear as one long unbroken chain of
 13
    text, rather than in organized sections.
 14
    Musachio Decl. ¶ 22.g.
 15
    39. On May 19, 2019 the                       39.    Disputed. Cannon Decl. ¶17i.
 16
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 17
    visually-impaired people like Mr.
 18
    Robles on the Website included:
 19
    Button options could not be accessed
 20
    with arrow keys after a selection was
 21
    made. Because blind screen reader
 22
    users do not use a mouse to navigate,
 23
    instead relying on key strokes, this
 24
    coding error effectively blocked blind
 25
    users from accessing certain options.
 26
    Musachio Decl. ¶ 22.h
 27
    40. On May 19, 2019 the                       40.    Disputed. Cannon Decl. ¶17j.
 28
                                             -13-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 15 of 58 Page ID
                                   #:2243



  1 Plaintiff’s Undisputed Material Facts              Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  3
    visually-impaired people like Mr.
  4
    Robles on the Website included:
  5
    List boxes that indicate quantity did
  6
    not read in tandem with their
  7
    associated products. Thus a blind user
  8
    would hear that two of something had
  9
    been selected, for example, but not
 10
    know to which item this number
 11
    referred. This issue also applied to the
 12
    “Edit” and “Remove” links. Musachio
 13
    Decl. ¶ 22.i.
 14
    41. On May 19, 2019 the                       41.    Disputed. Cannon Decl. ¶17l.
 15
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 16
    visually-impaired people like Mr.
 17
    Robles on the Website included:
 18
    Defendant’s checkout system
 19
    contained mislabeled and unlabeled
 20
    links, buttons, and headings,
 21
    preventing a blind user from being
 22
    able to complete their transaction.
 23
    Musachio Decl. ¶ 22.j.
 24
    42. On May 19, 2019 the                       42.    Disputed. Cannon Decl. ¶17m.
 25
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 26
    visually-impaired people like Mr.
 27
    Robles on the Website included:
 28
                                             -14-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 16 of 58 Page ID
                                   #:2244



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    The content in the “Step 1: Confirm
  3
    Your Selections” section was not
  4
    accessible for screen-reading
  5
    technology. Musachio Decl. ¶ 22.k.
  6
    43. On May 19, 2019 the                       43.    Disputed. Cannon Decl. ¶17n.
  7
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  8
    visually-impaired people like Mr.
  9
    Robles on the Website included:
 10
    Blind and visually-impaired users
 11
    could not select a brick-and-mortar
 12
    location as sighted users can do
 13
    because of the inaccessible structure
 14
    on various pages of the Defendant’s
 15
    Website. Musachio Decl. ¶ 22.l.
 16
    44. On May 19, 2019 the                       44.    Disputed. Cannon Decl. ¶17o.
 17
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 18
    visually-impaired people like Mr.
 19
    Robles on the Website included:
 20
    Blind users could not tab out of the
 21
    “Deals” banner, preventing them from
 22
    tabbing anywhere else on the page.
 23
    Musachio Decl. ¶ 22.m.
 24
    45. On May 19, 2019 the                       45.    Disputed. Cannon Decl. ¶17p.
 25
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 26
    visually-impaired people like Mr.
 27
    Robles on the Website included:
 28
                                             -15-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 17 of 58 Page ID
                                   #:2245



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    Radio buttons (e.g. “Delivery”,
  3
    “Now”) were not programmed so that
  4
    screen readers announced the heading
  5
    associated with them (i.e. “Service
  6
    Method” or “Order Timing”). This
  7
    left blind users guessing as to what
  8
    each button was referring to, while
  9
    sighted users had this information
 10
    clearly displayed visually. Musachio
 11
    Decl. ¶ 22.n.
 12
    46. On May 19, 2019 the                       46.    Disputed. Cannon Decl. ¶17q.
 13
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 14
    visually-impaired people like Mr.
 15
    Robles on the Website included:
 16
    Dynamic error messages on the
 17
    Website were not programmed to be
 18
    announced by screen readers, leaving
 19
    blind users unaware of errors that
 20
    required correction before advancing
 21
    through a transaction. Musachio Decl.
 22
    ¶ 22.o.
 23
    47. On May 19, 2019 the                       47.    Disputed. Cannon Decl. ¶17r.
 24
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 25
    visually-impaired people like Mr.
 26
    Robles on the Website included:
 27
    When sighted users select an item,
 28
                                             -16-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 18 of 58 Page ID
                                   #:2246



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    they receive a visual notification that
  3
    their selection has been added to their
  4
    online shopping cart. Yet the Website
  5
    provided no such notification for
  6
    screen readers, requiring blind users to
  7
    go through extra steps to determine if
  8
    they had successfully added an order to
  9
    their shopping carts. Musachio Decl. ¶
 10
    22.p.
 11
    48. On May 19, 2019 the                       48.    Disputed. Cannon Decl. ¶17u.
 12
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 13
    visually-impaired people like Mr.
 14
    Robles on the Website included:
 15
    The Website offers sighted users a
 16
    dropdown calendar from which they
 17
    can select a date for a future delivery.
 18
    Yet this calendar was completely
 19
    inaccessible to screen readers.
 20
    Musachio Decl. ¶ 22.q.
 21
    49. On May 19, 2019 the                       49.    Disputed. Cannon Decl. ¶17v.
 22
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 23
    visually-impaired people like Mr.
 24
    Robles on the Website included:
 25
    When sighted users activate the
 26
    “Checkout” link, they see the “You
 27
    Might Also Enjoy” dialog window,
 28
                                             -17-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 19 of 58 Page ID
                                   #:2247



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    which suggests other items to the
  3
    customer to complement their
  4
    selections. Yet this dialog window
  5
    was not accessible to screen reader
  6
    users, who are thus not offered these
  7
    suggestions. Musachio Decl. ¶ 22.r.
  8
    50. On May 19, 2019 the                       50.    Disputed. Cannon Decl. ¶17w.
  9
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 10
    visually-impaired people like Mr.
 11
    Robles on the Website included:
 12
    After sighted users select a side, drink,
 13
    or dessert, a dialogue window appears
 14
    to select quantity, additional options or
 15
    sides, and to add to the order. Yet the
 16
    window was not coded to appear to
 17
    screen readers, thus blind users could
 18
    not access the window or any of the
 19
    controls in it. Musachio Decl. ¶ 22.s.
 20
    51. On May 19, 2019 the                       51.    Disputed. Cannon Decl. ¶17x.
 21
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 22
    visually-impaired people like Mr.
 23
    Robles on the Website included:
 24
    Radio buttons on all of the “Drinks”
 25
    popup dialogs were unlabeled, leaving
 26
    blind users to guess at what selections
 27
    they may be making. Musachio Decl.
 28
                                             -18-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 20 of 58 Page ID
                                   #:2248



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    ¶ 22.t.
  3
    52. On May 19, 2019 the                       52.    Disputed. Cannon Decl. ¶17y.
  4
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  5
    visually-impaired people like Mr.
  6
    Robles on the Website included:
  7
    In the check-out section of the
  8
    Website, the “Order Summary” data
  9
    table was not coded correctly so screen
 10
    reader users could associate column
 11
    headers with the information, making
 12
    the content of the summary largely
 13
    unintelligible to blind users. Musachio
 14
    Decl. ¶ 22.u.
 15
    53. On May 19, 2019 the                       53.    Disputed. Cannon Decl. ¶17aa.
 16
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 17
    visually-impaired people like Mr.
 18
    Robles on the Website included:
 19
    When users activated the “?” links,
 20
    screen readers did not say that a
 21
    tooltip appeared or read its contents.
 22
    Musachio Decl. ¶ 22.v.
 23
    54. On May 19, 2019 the                       54.    Disputed. Cannon Decl. ¶17bb.
 24
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 25
    visually-impaired people like Mr.
 26
    Robles on the Website included:
 27
    The “Pay at Store” radio button simply
 28
                                             -19-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 21 of 58 Page ID
                                   #:2249



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    reads as “Cash” to screen reader users.
  3
    Screen readers also could read the note
  4
    associated with this radio button.
  5
    Musachio Decl. ¶ 22.w.
  6
    55. On May 19, 2019 the                       55.    Disputed. Cannon Decl. ¶17cc.
  7
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
  8
    visually-impaired people like Mr.
  9
    Robles on the Website included:
 10
    The first options for the “Month” and
 11
    “Year” list boxes acted as temporary
 12
    labels. When users selected other
 13
    options, the form fields became
 14
    unlabeled. This means that it was no
 15
    longer clear to blind users what
 16
    information should be entered in these
 17
    form fields. Musachio Decl. ¶ 22.x.
 18
    56. On May 19, 2019 the                       56.    Disputed. Cannon Decl. ¶17dd.
 19
    accessibility barriers for blind or           Evidentiary Objection – Irrelevant.
 20
    visually-impaired people like Mr.
 21
    Robles on the Website included:
 22
    When users navigated to the “Confirm
 23
    Password” edit box, the instructions
 24
    that appear visually just below the edit
 25
    field were not announced to screen
 26
    reader users. Musachio Decl. ¶ 22.y.
 27
    57. On May 19, 2019 the                       57.    Disputed. Cannon Decl. ¶17ee.
 28
                                             -20-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 22 of 58 Page ID
                                   #:2250



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    accessibility barriers for blind or            Evidentiary Objection – Irrelevant.
  3
    visually-impaired people like Mr.
  4
    Robles on the Website included:
  5
    Although “Piece of The Pie
  6
    Rewards,” “Easy Order and Recent
  7
    Order,” “Payment and Personal Info”
  8
    are visual headings, they were not
  9
    coded as such for blind users to
 10
    navigate to them and associate them
 11
    with content. Musachio Decl. ¶ 22.z.
 12
    58. Ms. Musachio’s most recent                 58.    Disputed. Cannon Decl. ¶ 12-14,
 13
    review of Defendant’s Website on               ¶17a-ee, Exh. D. Evidentiary objection –
 14
    September 16, 2020, revealed new and           Irrelevant and Oliver v. Ralphs Grocery
 15
    continued barriers. Musachio Decl. ¶           Co., 654 F.3d 903, 909 n.7 (9th Cir.
 16
    23.                                            2011). Objection on the grounds that
 17
                                                   Plaintiff’s counsel claimed her September
 18
                                                   2020 finding as non-discoverable drafts.
 19
                                                   Musachio Tr. at 35:22-36:14.
 20
       59. On September 16, 2020, the              59.    Disputed. Cannon Decl. ¶ 12-14,
 21
       accessibility barriers for blind or         ¶17a-ee, Exh. D. Evidentiary objection –
 22
       visually-impaired people like Mr.           Irrelevant and Oliver v. Ralphs Grocery
 23
       Robles on the Website included:             Co., 654 F.3d 903, 909 n.7 (9th Cir.
 24
       The Home page has several “Order            2011). Objection on the grounds that
 25
       Now” buttons that are not associated        Plaintiff’s counsel claimed her September
 26
       with items, leaving blind users with no     2020 finding as non-discoverable drafts.
 27
       idea of what they are “ordering now” if     Musachio Tr. at 35:22-36:14.
 28
                                              -21-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 23 of 58 Page ID
                                   #:2251



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    they select these buttons. Musachio
  3
    Decl. ¶ 23.a.
  4
    60. On September 16, 2020, the                60.    Disputed. Cannon Decl. ¶ 12-14,
  5
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  6
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  7
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  8
    As screen reader users navigate               2011). Objection on the grounds that
  9
    through the “Order” links on the menu         Plaintiff’s counsel claimed her September
 10
    page, they cannot tell the menu items         2020 finding as non-discoverable drafts.
 11
    with which each link is associated.           Musachio Tr. at 35:22-36:14.
 12
    Screen reader users cannot use heading
 13
    commands to determine the association
 14
    since headings appear below and
 15
    above each “Order” link. Musachio
 16
    Decl. ¶ 23.b.
 17
    61. On September 16, 2020, the                61.    Disputed. Cannon Decl. ¶ 12-14,
 18
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 19
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 20
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 21
    The Store Locator options are                 2011). Objection on the grounds that
 22
    simulated radio buttons that should be        Plaintiff’s counsel claimed her September
 23
    navigated with radio buttons but are          2020 finding as non-discoverable drafts.
 24
    not. Although screen reader users can         Musachio Tr. at 35:22-36:14.
 25
    invoke shortcuts for the radio buttons,
 26
    they cannot navigate to the middle
 27
    "Pickup" option. Musachio Decl. ¶
 28
                                             -22-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 24 of 58 Page ID
                                   #:2252



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    23.c.
  3
    62. On September 16, 2020, the                62.    Disputed. Cannon Decl. ¶ 12-14,
  4
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  5
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  6
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  7
    The Location Results location names           2011). Objection on the grounds that
  8
    are visual headings that are not coded        Plaintiff’s counsel claimed her September
  9
    as such for screen reader users to            2020 finding as non-discoverable drafts.
 10
    navigate to them and associate them           Musachio Tr. at 35:22-36:14.
 11
    with content. Musachio Decl. ¶ 23.d.
 12
    63. On September 16, 2020, the                63.    Disputed. Cannon Decl. ¶ 12-14,
 13
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 14
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 15
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 16
    The Location Results page has many            2011). Objection on the grounds that
 17
    “Order Carryout” and “More info”              Plaintiff’s counsel claimed her September
 18
    links that are not programmatically           2020 finding as non-discoverable drafts.
 19
    associated with locations, leaving blind      Musachio Tr. at 35:22-36:14.
 20
    users to guess which information
 21
    applies to which location. Musachio
 22
    Decl. ¶ 23.e.
 23
    64. On September 16, 2020, the                64.    Disputed. Cannon Decl. ¶ 12-14,
 24
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 25
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 26
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 27
    When users activate a “More Info” link        2011). Objection on the grounds that
 28
                                             -23-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 25 of 58 Page ID
                                   #:2253



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
    for a location, screen readers do not         Plaintiff’s counsel claimed her September
  3
    say it expands or reads the expanded          2020 finding as non-discoverable drafts.
  4
    content properly. Musachio Decl. ¶            Musachio Tr. at 35:22-36:14.
  5
    23.f.
  6
    65. On September 16, 2020, the                65.    Disputed. Cannon Decl. ¶ 12-14,
  7
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  8
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  9
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 10
    The “Add Items to This Coupon”                2011). Objection on the grounds that
 11
    dialog includes a “Pizza” button that         Plaintiff’s counsel claimed her September
 12
    does not work with keyboard access,           2020 finding as non-discoverable drafts.
 13
    thus preventing blind screen reader           Musachio Tr. at 35:22-36:14.
 14
    users from selecting the button.
 15
    Musachio Decl. ¶ 23.g.
 16
    66. On September 16, 2020, the                66.    Disputed. Cannon Decl. ¶ 12-14,
 17
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 18
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 19
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 20
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
 21
    the “Add to Cart” button, “Quantity”          Plaintiff’s counsel claimed her September
 22
    edit box, and the button that goes to         2020 finding as non-discoverable drafts.
 23
    the next section are in a difficult           Musachio Tr. at 35:22-36:14.
 24
    location for screen reader users to
 25
    locate and should be below all the
 26
    options. Musachio Decl. ¶ 23.h.
 27
    67. On September 16, 2020, the                67.    Disputed. Cannon Decl. ¶ 12-14,
 28
                                             -24-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 26 of 58 Page ID
                                   #:2254



  1 Plaintiff’s Undisputed Material Facts              Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  3
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  4
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  5
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
  6
    when users navigate to the “Special           Plaintiff’s counsel claimed her September
  7
    Instructions +” link, screen readers say      2020 finding as non-discoverable drafts.
  8
    only “plus.” Musachio Decl. ¶ 23.i.           Musachio Tr. at 35:22-36:14.
  9
    68. On September 16, 2020, the                68.    Disputed. Cannon Decl. ¶ 12-14,
 10
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 11
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 12
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 13
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
 14
    when users press the tab button, which        Plaintiff’s counsel claimed her September
 15
    aids users for faster navigation to the       2020 finding as non-discoverable drafts.
 16
    forms and links of a page, screen             Musachio Tr. at 35:22-36:14.
 17
    readers do not say the selection that the
 18
    tab activated. Musachio Decl. ¶ 23.j.
 19
    69. On September 16, 2020, the                69.    Disputed. Cannon Decl. ¶ 12-14,
 20
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 21
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 22
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 23
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
 24
    when a checkbox or radio button is            Plaintiff’s counsel claimed her September
 25
    selected, screen readers do not read the      2020 finding as non-discoverable drafts.
 26
    message that appears on the pizza             Musachio Tr. at 35:22-36:14.
 27
    image. For example, if “medium”
 28
                                             -25-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 27 of 58 Page ID
                                   #:2255



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    under “Choose A Size” is chosen,
  3
    screen readers don not announce the
  4
    “Serves 3-5” message that appears
  5
    visually on the screen. Musachio Decl.
  6
    ¶ 23.k.
  7
    70. On September 16, 2020, the                70.    Disputed. Cannon Decl. ¶ 12-14,
  8
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  9
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 10
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 11
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
 12
    when users select a checkbox or radio         Plaintiff’s counsel claimed her September
 13
    button, screen readers do not say an          2020 finding as non-discoverable drafts.
 14
    associated list box appears, depriving        Musachio Tr. at 35:22-36:14.
 15
    blind users of critical information that
 16
    is presented visually to sighted
 17
    customers. Musachio Decl. ¶ 23.l.
 18
    71. On September 16, 2020, the                71.    Disputed. Cannon Decl. ¶ 12-14,
 19
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 20
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 21
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 22
    In the “Build Your Own Pizza” dialog,         2011). Objection on the grounds that
 23
    screen reader users cannot use their          Plaintiff’s counsel claimed her September
 24
    keyboards to navigate “which side of          2020 finding as non-discoverable drafts.
 25
    pizza” radio buttons using arrow keys,        Musachio Tr. at 35:22-36:14.
 26
    the standard method of navigating for
 27
    blind users like Mr. Robles. Musachio
 28
                                             -26-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 28 of 58 Page ID
                                   #:2256



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    Decl. ¶ 23.m.
  3
    72. On September 16, 2020, the                72.    Disputed. Cannon Decl. ¶ 12-14,
  4
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  5
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  6
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  7
    After closing the “Build Your Own             2011). Objection on the grounds that
  8
    Pizza” dialog, when users navigate to a       Plaintiff’s counsel claimed her September
  9
    radio button (e.g. “Delivery”, “Now”),        2020 finding as non-discoverable drafts.
 10
    screen readers do not say the heading         Musachio Tr. at 35:22-36:14.
 11
    that is associated with them (i.e.
 12
    “Service Method” or “Order Timing”).
 13
    Musachio Decl. ¶ 23.n.
 14
    73. On September 16, 2020, the                73.    Disputed. Cannon Decl. ¶ 12-14,
 15
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 16
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 17
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 18
    After closing the “Build Your Own             2011). Objection on the grounds that
 19
    Pizza” dialog, screen reader do not           Plaintiff’s counsel claimed her September
 20
    read dynamic error messages and thus          2020 finding as non-discoverable drafts.
 21
    cannot tell where mistakes were made          Musachio Tr. at 35:22-36:14.
 22
    that must be corrected before
 23
    continuing with the transaction.
 24
    Musachio Decl. ¶ 23.o.
 25
    74. On September 16, 2020, the                74.    Disputed. Cannon Decl. ¶ 12-14,
 26
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 27
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 28
                                             -27-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 29 of 58 Page ID
                                   #:2257



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  3
    After closing the “Build Your Own             2011). Objection on the grounds that
  4
    Pizza” dialog, when users select an           Plaintiff’s counsel claimed her September
  5
    item, screen readers do not say it is         2020 finding as non-discoverable drafts.
  6
    added to the cart, even though this           Musachio Tr. at 35:22-36:14.
  7
    information is indicated visually for
  8
    sighted customers. This omission
  9
    requires blind users to go through extra
 10
    steps to determine if they have
 11
    successfully added an order to their
 12
    shopping carts. Musachio Decl. ¶
 13
    23.p.
 14
    75. On September 16, 2020, the                75.    Disputed. Cannon Decl. ¶ 12-14,
 15
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 16
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 17
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 18
    After closing the “Build Your Own             2011). Objection on the grounds that
 19
    Pizza” dialog, screen readers do not          Plaintiff’s counsel claimed her September
 20
    announce the “Build Your Own Pizza”           2020 finding as non-discoverable drafts.
 21
    option when users tab through the             Musachio Tr. at 35:22-36:14.
 22
    listed options. Musachio Decl. ¶ 23.q.
 23
    76. On September 16, 2020, the                76.    Disputed. Cannon Decl. ¶ 12-14,
 24
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 25
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 26
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 27
    After closing the “Build Your Own             2011). Objection on the grounds that
 28
                                             -28-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 30 of 58 Page ID
                                   #:2258



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
    Pizza” dialog, although screen readers        Plaintiff’s counsel claimed her September
  3
    say “Quantity” for the list boxes, they       2020 finding as non-discoverable drafts.
  4
    do not say the product item associated        Musachio Tr. at 35:22-36:14.
  5
    with each form field, leaving blind
  6
    users to guess which items correspond
  7
    to which numbers. Musachio Decl. ¶
  8
    23.r.
  9
    77. On September 16, 2020, the                77.    Disputed. Cannon Decl. ¶ 12-14,
 10
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 11
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 12
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 13
    After closing the “Build Your Own             2011). Objection on the grounds that
 14
    Pizza” dialog, the page has many              Plaintiff’s counsel claimed her September
 15
    “Change” and “Remove” links without           2020 finding as non-discoverable drafts.
 16
    programmatic information for screen           Musachio Tr. at 35:22-36:14.
 17
    readers to associate each link with the
 18
    item. This means blind users do not
 19
    know what they are being asked to
 20
    “change” or “remove.” Musachio
 21
    Decl. ¶ 23.s.
 22
    78. On September 16, 2020, the                78.    Disputed. Cannon Decl. ¶ 12-14,
 23
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 24
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 25
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 26
    After closing the “Build Your Own             2011). Objection on the grounds that
 27
    Pizza” dialog, blind users cannot             Plaintiff’s counsel claimed her September
 28
                                             -29-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 31 of 58 Page ID
                                   #:2259



  1 Plaintiff’s Undisputed Material Facts              Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    navigate to the “Future Date” field.          2020 finding as non-discoverable drafts.
  3
    Musachio Decl. ¶ 23.t.                        Musachio Tr. at 35:22-36:14.
  4
    79. On September 16, 2020, the                79.    Disputed. Cannon Decl. ¶ 12-14,
  5
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  6
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  7
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  8
    After closing the “Build Your Own             2011). Objection on the grounds that
  9
    Pizza” dialog, both the “Future Time”         Plaintiff’s counsel claimed her September
 10
    and “Future Date” fields have title           2020 finding as non-discoverable drafts.
 11
    attributes instead of aria-label, which       Musachio Tr. at 35:22-36:14.
 12
    can prevent screen readers from
 13
    reading the fields’ name. Musachio
 14
    Decl. ¶ 23.u.
 15
    80. On September 16, 2020, the                80.    Disputed. Cannon Decl. ¶ 12-14,
 16
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 17
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 18
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 19
    In the “Classic Salad” dialog, the            2011). Objection on the grounds that
 20
    “Quantity” spinbuttons are not                Plaintiff’s counsel claimed her September
 21
    associated with side items, again             2020 finding as non-discoverable drafts.
 22
    leaving blind users to guess which            Musachio Tr. at 35:22-36:14.
 23
    items are associated with which
 24
    quantities. Musachio Decl. ¶ 23.v.
 25
    81. On September 16, 2020, the                81.    Disputed. Cannon Decl. ¶ 12-14,
 26
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 27
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 28
                                             -30-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 32 of 58 Page ID
                                   #:2260



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  3
    In the “You Might Also Enjoy” dialog,         2011). Objection on the grounds that
  4
    food item names are visual headings           Plaintiff’s counsel claimed her September
  5
    that are not coded as such for screen         2020 finding as non-discoverable drafts.
  6
    reader users to navigate to them and          Musachio Tr. at 35:22-36:14.
  7
    associate them with content. Musachio
  8
    Decl. ¶ 23.w.
  9
    82. On September 16, 2020, the                82.    Disputed. Cannon Decl. ¶ 12-14,
 10
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 11
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 12
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 13
    In the “You Might Also Enjoy” dialog,         2011). Objection on the grounds that
 14
    there are several “Add to Cart” links         Plaintiff’s counsel claimed her September
 15
    that are not programmatically                 2020 finding as non-discoverable drafts.
 16
    associated with product items.                Musachio Tr. at 35:22-36:14.
 17
    Musachio Decl. ¶ 23.x.
 18
    83. On September 16, 2020, the                83.    Disputed. Cannon Decl. ¶ 12-14,
 19
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 20
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 21
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 22
    In the Cart, although screen readers          2011). Objection on the grounds that
 23
    say “Quantity” for the list boxes, it         Plaintiff’s counsel claimed her September
 24
    does not say the product item                 2020 finding as non-discoverable drafts.
 25
    associated with each form field. The          Musachio Tr. at 35:22-36:14.
 26
    issue also applies to the “Edit” and
 27
    “Remove” links. Musachio Decl. ¶
 28
                                             -31-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 33 of 58 Page ID
                                   #:2261



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    23.y.
  3
    84. On September 16, 2020, the                84.    Disputed. Cannon Decl. ¶ 12-14,
  4
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  5
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  6
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  7
    In the Cart, although the “Step 1:            2011). Objection on the grounds that
  8
    Confirm Your Selections” contents are         Plaintiff’s counsel claimed her September
  9
    visually structured as a data table, it is    2020 finding as non-discoverable drafts.
 10
    not coded as such so screen reader            Musachio Tr. at 35:22-36:14.
 11
    users can navigate through the
 12
    information with headers (e.g.
 13
    {header} Price {data} $1.99).
 14
    Musachio Decl. ¶ 23.z.
 15
    85. On September 16, 2020, the                85.    Disputed. Cannon Decl. ¶ 12-14,
 16
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 17
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 18
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 19
    In the Cart, although screen readers          2011). Objection on the grounds that
 20
    say “Quantity” for the list boxes on the      Plaintiff’s counsel claimed her September
 21
    popup dialog, it does not say the             2020 finding as non-discoverable drafts.
 22
    product item associated with each form        Musachio Tr. at 35:22-36:14.
 23
    field. Musachio Decl. ¶ 23.aa.
 24
    86. On September 16, 2020, the                86.    Disputed. Cannon Decl. ¶ 12-14,
 25
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 26
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 27
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 28
                                             -32-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 34 of 58 Page ID
                                   #:2262



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    In the Checkout, the “Order Summary”           2011). Objection on the grounds that
  3
    data table is not coded correctly so           Plaintiff’s counsel claimed her September
  4
    screen reader users cannot associate           2020 finding as non-discoverable drafts.
  5
    column headers with the information.           Musachio Tr. at 35:22-36:14.
  6
    Musachio Decl. ¶ 23.bb.
  7
    87. On September 16, 2020, the                 87.    Disputed. Cannon Decl. ¶ 12-14,
  8
    accessibility barriers for blind or            ¶17a-ee, Exh. D. Evidentiary objection –
  9
    visually-impaired people like Mr.              Irrelevant and Oliver v. Ralphs Grocery
 10
    Robles on the Website included:                Co., 654 F.3d 903, 909 n.7 (9th Cir.
 11
    In the Checkout, when users activate           2011). Objection on the grounds that
 12
    the “?” links, screen readers do not           Plaintiff’s counsel claimed her September
 13
    read their content. Instead, screen            2020 finding as non-discoverable drafts.
 14
    readers continue to read payment               Musachio Tr. at 35:22-36:14.
 15
    options on the initial screen. Musachio
 16
    Decl. ¶ 23.cc.
 17
    88. On September 16, 2020, the                 88.    Disputed. Cannon Decl. ¶ 12-14,
 18
    accessibility barriers for blind or            ¶17a-ee, Exh. D. Evidentiary objection –
 19
    visually-impaired people like Mr.              Irrelevant and Oliver v. Ralphs Grocery
 20
    Robles on the Website included:                Co., 654 F.3d 903, 909 n.7 (9th Cir.
 21
    In the Checkout, keyboard users                2011). Objection on the grounds that
 22
    cannot navigate the “Tipping” radio            Plaintiff’s counsel claimed her September
 23
    buttons. Musachio Decl. ¶ 23.dd.               2020 finding as non-discoverable drafts.
 24
                                                   Musachio Tr. at 35:22-36:14.
 25
       89. On September 16, 2020, the              89.    Disputed. Cannon Decl. ¶ 12-14,
 26
       accessibility barriers for blind or         ¶17a-ee, Exh. D. Evidentiary objection –
 27
       visually-impaired people like Mr.           Irrelevant and Oliver v. Ralphs Grocery
 28
                                              -33-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 35 of 58 Page ID
                                   #:2263



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  3
    In the Checkout, the aria-label for “Pay      2011). Objection on the grounds that
  4
    at Store” radio button is “Cash”, which       Plaintiff’s counsel claimed her September
  5
    misleads screen reader users.                 2020 finding as non-discoverable drafts.
  6
    Musachio Decl. ¶ 23.ee.                       Musachio Tr. at 35:22-36:14.
  7
    90. On September 16, 2020, the                90.    Disputed. Cannon Decl. ¶ 12-14,
  8
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  9
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 10
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 11
    In the Tracker page, screen readers do        2011). Objection on the grounds that
 12
    not say error messages about available        Plaintiff’s counsel claimed her September
 13
    orders because the code is not set to         2020 finding as non-discoverable drafts.
 14
    aria-alert=“atomic.” This leaves blind        Musachio Tr. at 35:22-36:14.
 15
    users guessing as to where they made
 16
    an error that needs to be corrected
 17
    before continuing, while sighted users
 18
    receive this information visually.
 19
    Musachio Decl. ¶ 23.ff.
 20
    91. On September 16, 2020, the                91.    Disputed. Cannon Decl. ¶ 12-14,
 21
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 22
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 23
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 24
    In the Create A Pizza Profile, when           2011). Objection on the grounds that
 25
    users activate the “?” links in the           Plaintiff’s counsel claimed her September
 26
    payment section, screen readers do not        2020 finding as non-discoverable drafts.
 27
    read their contents. Musachio Decl. ¶         Musachio Tr. at 35:22-36:14.
 28
                                             -34-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 36 of 58 Page ID
                                   #:2264



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    23.gg.
  3
    92. On September 16, 2020, the                92.    Disputed. Cannon Decl. ¶ 12-14,
  4
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
  5
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
  6
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
  7
    In the Create A Pizza Profile, when           2011). Objection on the grounds that
  8
    users navigate to the “Confirm                Plaintiff’s counsel claimed her September
  9
    Password” edit box, screen readers do         2020 finding as non-discoverable drafts.
 10
    not announce the instructions that            Musachio Tr. at 35:22-36:14.
 11
    appear visually just below the edit
 12
    field. Musachio Decl. ¶ 23.hh.
 13
    93. On September 16, 2020, the                93.    Disputed. Cannon Decl. ¶ 12-14,
 14
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 15
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 16
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 17
    In the Create A Pizza Profile, although       2011). Objection on the grounds that
 18
    “Piece of The Pie Rewards,” “Easy             Plaintiff’s counsel claimed her September
 19
    Order and Recent Order,” “Payment             2020 finding as non-discoverable drafts.
 20
    and Personal Info” are visual headings,       Musachio Tr. at 35:22-36:14.
 21
    they are not coded as such for users to
 22
    navigate to them and associate them
 23
    with content. Musachio Decl. ¶ 23.ii.
 24
    94. On September 16, 2020, the                94.    Disputed. Cannon Decl. ¶ 12-14,
 25
    accessibility barriers for blind or           ¶17a-ee, Exh. D. Evidentiary objection –
 26
    visually-impaired people like Mr.             Irrelevant and Oliver v. Ralphs Grocery
 27
    Robles on the Website included:               Co., 654 F.3d 903, 909 n.7 (9th Cir.
 28
                                             -35-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 37 of 58 Page ID
                                   #:2265



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    On the Domino’s Anywhere page,                 2011). Objection on the grounds that
  3
    there are three “Learn More” links that        Plaintiff’s counsel claimed her September
  4
    are not programmatically associated            2020 finding as non-discoverable drafts.
  5
    with other information. Thus, blind            Musachio Tr. at 35:22-36:14.
  6
    users do not know what they are
  7
    “learning more” about. Musachio
  8
    Decl. ¶ 23.jj.
  9
    95. Thus, even while Domino’s fixed            95.    Disputed. Cannon Decl. ¶ 12-14,
 10
    certain barriers previously identified         ¶17a-ee, Exh. D. Evidentiary objection –
 11
    by Plaintiff, it introduced new barriers       Irrelevant and Oliver v. Ralphs Grocery
 12
    to its Website. Musachio Decl. ¶ 24.           Co., 654 F.3d 903, 909 n.7 (9th Cir.
 13
                                                   2011). Objection on the grounds that
 14
                                                   Plaintiff’s counsel claimed her September
 15
                                                   2020 finding as non-discoverable drafts.
 16
                                                   Musachio Tr. at 35:22-36:14.
 17
       96. When Ms. Musachio evaluated             96.    Disputed. Evidentiary Objection –
 18
       the Domino’s Mobile App on January          Irrelevant, Lacks Foundation, Undisclosed
 19
       30, 2020, she found examples of             Expert Opinion. Ms. Musachio evaluated
 20
       access barriers. Musachio Decl. ¶ 25.       the Android version of Domino’s Mobile
 21
                                                   App which is a different code base than
 22
                                                   the one for iOS (and used by Plaintiff).
 23
                                                   Declaration of Chris Roeser at Dkt. 101-3
 24
                                                   (“Roeser Decl.”), ¶ 4; Musachio Tr. at
 25
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶¶
 26
                                                   9, 10, 12.
 27
 28
                                              -36-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 38 of 58 Page ID
                                   #:2266



  1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    97. On January 30, 2020, the                   97.    Disputed. Evidentiary Objection –
  3
    accessibility barriers for blind or            Irrelevant, Lacks Foundation, Undisclosed
  4
    visually-impaired people like Mr.              Expert Opinion. Ms. Musachio evaluated
  5
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
  6
    The menu button was unlabeled, which           App which is a different code base than
  7
    prevented blind users from using it.           the one for iOS (and used by Plaintiff).
  8
    Musachio Decl. ¶ 25.a.                         Roeser Decl. at ¶ 4.; Musachio Tr. at
  9
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 10
                                                   10.
 11
       98. On January 30, 2020, the                98.    Disputed. Evidentiary Objection –
 12
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 13
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 14
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 15
       In the Address section, edit boxes were     App which is a different code base than
 16
       unlabeled. Because they were not            the one for iOS (and used by Plaintiff).
 17
       labeled, blind users did not know           Roeser Decl. at ¶ 4.; Musachio Tr. at
 18
       which information was requested in          51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 19
       each edit box. Musachio Decl. ¶ 25.b.       10.
 20
       99. On January 30, 2020, the                99.    Disputed. Evidentiary Objection –
 21
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 22
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 23
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 24
       In the Address section, the first option    App which is a different code base than
 25
       in the “State” list box acted as a label    the one for iOS (and used by Plaintiff).
 26
       for the entire list box (where it should    Roeser Decl. at ¶ 4.; Musachio Tr. at
 27
       have been labeled “State” for screen        51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 28
                                              -37-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 39 of 58 Page ID
                                   #:2267



  1 Plaintiff’s Undisputed Material Facts                 Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
    readers). When users selected another          10.
  3
    option, the field became completely
  4
    unlabeled. Musachio Decl. ¶ 25.c.
  5
    100. On January 30, 2020, the                  100. Disputed. Evidentiary Objection –
  6
    accessibility barriers for blind or            Irrelevant, Lacks Foundation, Undisclosed
  7
    visually-impaired people like Mr.              Expert Opinion. Ms. Musachio evaluated
  8
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
  9
    In the Address section, the “Save this         App which is a different code base than
 10
    Address” edit box was unlabeled,               the one for iOS (and used by Plaintiff).
 11
    leaving blind users to guess which             Roeser Decl. at ¶ 4.; Musachio Tr. at
 12
    information was required. Musachio             51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 13
    Decl. ¶ 25.d.                                  10.
 14
    101. On January 30, 2020, the                  101.   Disputed. Evidentiary Objection –
 15
    accessibility barriers for blind or            Irrelevant, Lacks Foundation, Undisclosed
 16
    visually-impaired people like Mr.              Expert Opinion. Ms. Musachio evaluated
 17
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
 18
    In the Pizza Profile section, the “E-          App which is a different code base than
 19
    mail” edit box was unlabeled, leaving          the one for iOS (and used by Plaintiff).
 20
    blind users to guess which information         Roeser Decl. at ¶ 4.; Musachio Tr. at
 21
    was required. Musachio Decl. ¶ 25.e.           51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 22
                                                   10.
 23
       102. On January 30, 2020, the               102. Disputed. Evidentiary Objection –
 24
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 25
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 26
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 27
       In Create a New Profile section, edit       App which is a different code base than
 28
                                              -38-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 40 of 58 Page ID
                                   #:2268



  1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
    boxes have placeholders that acted as          the one for iOS (and used by Plaintiff).
  3
    labels. When placeholders were                 Roeser Decl. at ¶ 4.; Musachio Tr. at
  4
    deleted, the fields became unlabeled.          51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
  5
    Musachio Decl. ¶ 25.f.                         10.
  6
    103. On January 30, 2020, the                  103. Disputed. Evidentiary Objection –
  7
    accessibility barriers for blind or            Irrelevant, Lacks Foundation, Undisclosed
  8
    visually-impaired people like Mr.              Expert Opinion. Ms. Musachio evaluated
  9
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
 10
    In the Order Timing section, list boxes        App which is a different code base than
 11
    were unlabeled. Musachio Decl. ¶               the one for iOS (and used by Plaintiff).
 12
    25.g.                                          Roeser Decl. at ¶ 4.; Musachio Tr. at
 13
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 14
                                                   10.
 15
       104. On January 30, 2020, the               104. Disputed. Evidentiary Objection –
 16
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 17
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 18
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 19
       In the Details section, the screen had      App which is a different code base than
 20
       many “Tap to Add” buttons that were         the one for iOS (and used by Plaintiff).
 21
       not programmatically associated with        Roeser Decl. at ¶ 4.; Musachio Tr. at
 22
       items, leaving blind users guessing as      51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 23
       to what they were “tapping to add.”         10.
 24
       Musachio Decl. ¶ 25.h.
 25
       105. On January 30, 2020, the               105.   Disputed. Evidentiary Objection –
 26
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 27
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 28
                                              -39-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 41 of 58 Page ID
                                   #:2269



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
  3
    In the Details section, the “Adjust            App which is a different code base than
  4
    Amount” and “Select which pizza                the one for iOS (and used by Plaintiff).
  5
    side” radio buttons were unlabeled.            Roeser Decl. at ¶ 4.; Musachio Tr. at
  6
    Musachio Decl. ¶ 25.i.                         51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
  7
                                                   10.
  8
       106. On January 30, 2020, the               106. Disputed. Evidentiary Objection –
  9
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 10
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 11
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 12
       In the Details section, when users          App which is a different code base than
 13
       activated a “Decrease” or “Increase”        the one for iOS (and used by Plaintiff).
 14
       button, the screen reader did not read      Roeser Decl. at ¶ 4.; Musachio Tr. at
 15
       the new quantity. Musachio Decl. ¶          51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 16
       25.j.                                       10.
 17
       107. On January 30, 2020, the               107. Disputed. Evidentiary Objection –
 18
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 19
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 20
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 21
       In the Cart section, “Quantity”             App which is a different code base than
 22
       listboxes were unlabeled. Musachio          the one for iOS (and used by Plaintiff).
 23
       Decl. ¶ 25.k.                               Roeser Decl. at ¶ 4.; Musachio Tr. at
 24
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 25
                                                   10.
 26
       108. On January 30, 2020, the               108. Disputed. Evidentiary Objection –
 27
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 28
                                              -40-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 42 of 58 Page ID
                                   #:2270



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    visually-impaired people like Mr.              Expert Opinion. Ms. Musachio evaluated
  3
    Robles on the Mobile App included:             the Android version of Domino’s Mobile
  4
    In the Checkout section, checkboxes            App which is a different code base than
  5
    and radio buttons were unlabeled.              the one for iOS (and used by Plaintiff).
  6
    Musachio Decl. ¶ 25.l.                         Roeser Decl. at ¶ 4.; Musachio Tr. at
  7
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
  8
                                                   10.
  9
 10
       109. On January 30, 2020, the               109.   Disputed. Evidentiary Objection –
 11
       accessibility barriers for blind or         Irrelevant, Lacks Foundation, Undisclosed
 12
       visually-impaired people like Mr.           Expert Opinion. Ms. Musachio evaluated
 13
       Robles on the Mobile App included:          the Android version of Domino’s Mobile
 14
       In the Pay with Card section, edit          App which is a different code base than
 15
       boxes, listboxes, and checkboxes were       the one for iOS (and used by Plaintiff).
 16
       unlabeled. Musachio Decl. ¶ 25.m.           Roeser Decl. at ¶ 4.; Musachio Tr. at
 17
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 18
                                                   10.
 19
       110. On September 16, 2020, Ms.             110. Disputed. Evidentiary Objection –
 20
       Musachio reviewed the Mobile App            Irrelevant, Lacks Foundation, Undisclosed
 21
       again, which revealed the that the same     Expert Opinion. Ms. Musachio evaluated
 22
       barriers on the Mobile App remained         the Android version of Domino’s Mobile
 23
       the same as in January 2020.                App which is a different code base than
 24
       Musachio Decl. ¶ 26.                        the one for iOS (and used by Plaintiff).
 25
                                                   Roeser Decl. at ¶ 4.; Musachio Tr. at
 26
                                                   51:15-17, 52:3-5; Supp. Cannon Decl. ¶ 9-
 27
                                                   10; Cannon Decl. ¶19.
 28
                                              -41-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 43 of 58 Page ID
                                   #:2271



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                     Supporting Evidence
  2
    111. Domino’s Website and Mobile               111. Disputed. Letter Dated September
  3
    App need not be inaccessible to the            25, 2018 from Stephen E. Boyd, Assistant
  4
    blind. Domino’s could implement                U.S. Attorney, to the Hon. Ted Budd,
  5
    well-established industry guidelines           House of Representatives. (Request for
  6
    for designing, constructing and                Judicial Notice, Exh. A); Robles v.
  7
    maintaining accessible websites, the           Domino’s Pizza LLC, 913 F.3d 898
  8
    Web Content Accessibility Guidelines.          (2019) (“Here, Robles does not seek to
  9
    Musachio Decl. ¶ 27.                           impose liability based on Domino's failure
 10
                                                   to comply with WCAG 2.0.”); Cannon
 11
                                                   Decl. ¶¶ 12-14, 19, Exh. D.
 12
       112. WCAG 2.1 is the most recent            112. Undisputed, but irrelevant. Letter
 13
       version of the Web Content                  Dated September 25, 2018 from Stephen
 14
       Accessibility Guidelines. Musachio          E. Boyd, Assistant U.S. Attorney, to the
 15
       Decl. ¶ 11.                                 Hon. Ted Budd, House of
 16
                                                   Representatives. (Request for Judicial
 17
                                                   Notice, Exh. A); Robles v. Domino’s
 18
                                                   Pizza LLC, 913 F.3d 898 (2019) (“Here,
 19
                                                   Robles does not seek to impose liability
 20
                                                   based on Domino's failure to comply with
 21
                                                   WCAG 2.0.”).
 22
 23
       113. WCAG 2.1 builds on, but does           113.   Undisputed, but irrelevant. Letter
 24
       not contradict, WCAG 2.0. Musachio          Dated September 25, 2018 from Stephen
 25
       Decl. ¶ 11.                                 E. Boyd, Assistant U.S. Attorney, to the
 26
                                                   Hon. Ted Budd, House of
 27
                                                   Representatives. (Request for Judicial
 28
                                              -42-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 44 of 58 Page ID
                                   #:2272



  1 Plaintiff’s Undisputed Material Facts               Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
                                                   Notice, Exh. A); Robles v. Domino’s
  3
                                                   Pizza LLC, 913 F.3d 898 (2019) (“Here,
  4
                                                   Robles does not seek to impose liability
  5
                                                   based on Domino's failure to comply with
  6
                                                   WCAG 2.0.”).
  7
       114. In particular, WCAG 2.1                114. Undisputed, but irrelevant. Letter
  8
       contains additional guidance for            Dated September 25, 2018 from Stephen
  9
       creating accessible mobile                  E. Boyd, Assistant U.S. Attorney, to the
 10
       applications. Musachio Decl. ¶¶ 11,         Hon. Ted Budd, House of
 11
       27.                                         Representatives. (Request for Judicial
 12
                                                   Notice, Exh. A); Robles v. Domino’s
 13
                                                   Pizza LLC, 913 F.3d 898 (2019) (“Here,
 14
                                                   Robles does not seek to impose liability
 15
                                                   based on Domino's failure to comply with
 16
                                                   WCAG 2.0.”).
 17
       115. Domino’s could implement               115. Disputed. Letter Dated September
 18
       WCAG 2.1 for both the Website and           25, 2018 from Stephen E. Boyd, Assistant
 19
       Mobile App, which provides guidance         U.S. Attorney, to the Hon. Ted Budd,
 20
       for creating both accessible websites       House of Representatives. (Request for
 21
       and mobile apps. Musachio Decl. ¶           Judicial Notice, Exh. A); Robles v.
 22
       27.                                         Domino’s Pizza LLC, 913 F.3d 898
 23
                                                   (2019) (“Here, Robles does not seek to
 24
                                                   impose liability based on Domino's failure
 25
                                                   to comply with WCAG 2.0.”); Cannon
 26
                                                   Decl. ¶¶ 12-14, 19, Exh. D.
 27
       116. Numerous large business entities       116. Disputed. Musachio Tr. 12:15-17.
 28
                                              -43-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 45 of 58 Page ID
                                   #:2273



  1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
      and Alleged Supporting Evidence                      Supporting Evidence
  2
    have used the WCAG, or have
  3
    otherwise been able to make their
  4
    websites and mobile applications
  5
    accessible, including adding alt-text to
  6
    graphics and ensuring that all functions
  7
    can be performed using a keyboard and
  8
    without having to use sight to
  9
    manipulate objects on a mobile device
 10
    screen. Musachio Decl. ¶ 28.
 11
    117. Given the dynamic nature of              117.   Disputed. Roeser Decl. ¶ 2.
 12
    websites and mobile applications, a
 13
    one-time fix of coding does not ensure
 14
    long-term accessibility unless
 15
    accompanied by policies and
 16
    procedures to ensure that all involved
 17
    in website and app coding and
 18
    oversight consider accessibility in
 19
    adding, editing, or maintaining content
 20
    or features on these platforms.
 21
    Musachio Decl. ¶ 31.
 22
    118. On September 9, 2020, Domino’s           118. Disputed. Cannon Decl. ¶ 3-19,
 23
    shared a report with Plaintiff from its       Exh. B and C. Also, Ms. Musachio did
 24
    proposed expert Aaron Cannon,                 not evaluate the iOS version of
 25
    however, his report only discussed the        Defendant’s Mobile App. Musachio Tr. at
 26
    state of the Website on September 8           51:15-17, 52:3-5. In addition, Ms.
 27
    and 9, 2020, and it does not offer an         Musachio’s report did not identify any
 28
                                             -44-                        Case No. 2:16-cv-06599
     SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                             UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 46 of 58 Page ID
                                   #:2274



  1 Plaintiff’s Undisputed Material Facts                Defendant’s Response and
      and Alleged Supporting Evidence                       Supporting Evidence
  2
    opinion on the state of the Website on         specific barriers on the Android version of
  3
    any of the earlier dates on which Ms.          Defendant’s mobile application.
  4
    Musachio evaluated it. Furthermore,            (Leimkuhler Decl., Exh. C).
  5
    Mr. Cannon does not evaluate the
  6
    Mobile App. Manning Decl. ¶ 4,
  7
    Exhibit B (Domino’s late Expert
  8
    Witness Disclosure)
  9
    119. Even as Domino’s has remedied             119. Disputed – Evidentiary Objection.
 10
    certain barriers identified by Plaintiff       Oliver v. Ralphs Grocery Co., 654 F.3d
 11
    in this case, it has added new barriers        903, 909 n.7 (9th Cir. 2011).
 12
    to its Website during the pendency of
 13
    this litigation. Musachio Decl. ¶ 29.
 14
    120. It would cost between $5,000 and          120. Disputed. Evidentiary Objection –
 15
    $20,000 to remediate Domino’s                  Lacks Foundation (Musachio Tr. at 23:22-
 16
    website to provide an equal user               24:3) and Undisclosed Opinion.
 17
    experience to the blind. Musachio              Leimkuhler Decl. ¶ 3, Exh. C; Supp.
 18
    Decl. ¶ 30.                                    Cannon Decl. ¶ 13.
 19
 20
       121. It would cost between $5,000 and       121.   Disputed. Evidentiary Objection –
 21
       $20,000 to remediate Domino’s               Lacks Foundation (Musachio Tr. at 23:22-
 22
       Mobile App. Musachio Decl. ¶ 31.            24:3) and Undisclosed Opinion.
 23
                                                   Leimkuhler Decl. ¶ 3, Exh. C; Supp.
 24
                                                   Cannon Decl. ¶ 13. Supp. Cannon Decl. ¶
 25
                                                   13.
 26
 27
 28
                                              -45-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 47 of 58 Page ID
                                   #:2275



  1            Defendant also submits the following additional material facts in opposition
  2 to Plaintiff’s Motion for Summary Judgment.
  3    Defendant’s Additional Material Facts                   Supporting Evidence.
  4 122. Defendant’s Website and/or                   Cannon Decl. ¶¶ 12-14, 19, Exh. D.
  5 Mobile App is accessible to blind and
  6 or visually impaired users because blind
  7 users can use the Website and/or
  8 Mobile App to order a pizza, assuming
  9 the person using it has requisite skill, a
 10 modern web browser, and up to date
 11 screen reading software.
 12 123. Defendant also provides                      Roeser Decl. ¶ 3, Exh. A.
 13 alternative options, such as telephone
 14 support, to communicate with potential
 15 customers.
 16 124. Defendant is a limited liability             Devereaux Decl. at ¶ 2.
 17 company organized under the laws of
 18 the State of Michigan, with its principal
 19 place of business in Ann Arbor,
 20 Michigan, which is not open to the
 21 public.
 22 125. Defendant does not own, operate,             Devereaux Decl. at ¶ 2.
 23 or lease any physical restaurant
 24 locations in California.
 25 126. Defendant grants to independently            Devereaux Decl. at ¶ 2.
 26 owned and operated franchises the right
 27 to operate “Domino’s” franchises
 28 pursuant to franchise agreements.
                                               -46-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4          DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                               UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 48 of 58 Page ID
                                   #:2276



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 Through this franchise model,
  3 Defendant licenses intellectual property
  4 to independently owned and operated
  5 franchises.
  6 127. All “Domino’s” restaurant                   Devereaux Decl. at ¶ 2.
  7 locations in California are
  8 independently owned and operated by
  9 franchisees.
 10 128. Defendant does not own, lease, or           Devereaux Decl. at ¶ 2.
 11 operate any franchised locations in
 12 California, nor is Defendant involved in
 13 any individual real estate transactions.
 14 129. Defendant does not maintain                 Devereaux Decl. at ¶ 2.
 15 control, or have the right to control, the
 16 day-to-day operations of the
 17 independently owned and operated
 18 Domino’s Pizza franchisees or control
 19 whether they meet the accessibility
 20 standards of the Americans with
 21 Disabilities Act (“ADA”).
 22 130. All independently owned and                 Devereaux Decl. at ¶ 2.
 23 operated franchisees maintain their own
 24 restaurants and are solely responsible
 25 for enforcing policies related to
 26 accessibility at their own locations.
 27 131. All of the foregoing was true in            Devereaux Decl. at ¶ 2.
 28 2015 and has remained true through the
                                              -47-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 49 of 58 Page ID
                                   #:2277



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 present.
  3 132. Plaintiff did not disclose any              Leimkuhler Decl., Exh. C.
  4 report from Ms. Musachio that included
  5 the existence of alleged barriers in
  6 September 2020.
  7 133. Plaintiff claimed work product              Musachio Tr. 36:11-14.
  8 protection over discovery into the
  9 existence of alleged barriers in
 10 September 2020.
 11 134. The Manning Law Firm prepared               Musachio Tr. 50:20-51:7.
 12 Ms. Musachio’s report.
 13 134. Plaintiff did not preserve his              Robles Tr. at 122:13-123:11.
 14 browsing history on his laptop that
 15 would prove or disprove he actually
 16 attempted to visit the Website and
 17 indicate what barriers he encountered.
 18 135. Plaintiff can order a pizza from a          Robles. Tr. 55:12-21.
 19 Domino’s restaurant using the phone
 20 without difficulty.
 21 136. In order for a blind user to be able        Cannon Decl. ¶ 6.
 22 to access a website, a number of
 23 prerequisites have to be met.
 24 137. First, like any other user, the             Cannon Decl. ¶ 6.
 25 person needs to have access to a
 26 computer with internet access.
 27 138. In addition, the computer must be           Cannon Decl. ¶ 6.
 28
                                              -48-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 50 of 58 Page ID
                                   #:2278



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 running a reasonably modern operating
  3 system and web browser.
  4 139. The user must also have the                 Cannon Decl. ¶ 6.
  5 knowledge or training necessary to
  6 know how to use the computer, its
  7 software, and websites in general.
  8 140. However, unlike a sighted user, a           Cannon Decl. ¶ 6.
  9 blind user is also subject to several
 10 additional requirements.
 11 141. For instance, a blind user must             Cannon Decl. ¶ 7.
 12 have an additional piece of software
 13 called a screen reader installed on their
 14 computer.
 15 142. The purpose of a screen reader is           Cannon Decl. ¶ 7.
 16 to interface with the web browser to
 17 convert the contents of websites that the
 18 user visits into speech and/or braille.
 19 143. Because screen reader users are             Cannon Decl. ¶ 7.
 20 generally not able to use a mouse, the
 21 screen reader is also responsible for
 22 enabling the user to generate mouse
 23 clicks and other actions from the
 24 keyboard.
 25 144. Unfortunately, screen readers are           Cannon Decl. ¶ 8.
 26 rather complex pieces of software, and
 27 this poses another barrier to blind users.
 28 145. It generally requires several               Cannon Decl. ¶ 8.
                                              -49-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 51 of 58 Page ID
                                   #:2279



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 weeks of training, and often months of
  3 frequent practice in order to become a
  4 skilled user.
  5 146. A user can probably pick up the             Cannon Decl. ¶ 8.
  6 basics in a relatively short period, but
  7 unfortunately, this is often not enough
  8 for such users to be able to navigate the
  9 complexities of the modern web.
 10 147. What is more, because the screen            Cannon Decl. ¶ 9.
 11 reader is so deeply intertwined with the
 12 web browser and operating system,
 13 using an outdated screen reader can also
 14 cause significant barriers to
 15 accessibility.
 16 148. This happens because the screen             Cannon Decl. ¶ 9.
 17 reader communicates with the web
 18 browser and operating system by means
 19 of an application programming
 20 interface, and these interfaces tend to
 21 change over time.
 22 149. As a result, eventually the old             Cannon Decl. ¶ 9.
 23 screen reader is not able to
 24 communicate with the browser or
 25 operating system as well, or perhaps
 26 even at all.
 27 150. Of course, the final requirement is         Cannon Decl. ¶ 10.
 28 that the website needs to be coded
                                              -50-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 52 of 58 Page ID
                                   #:2280



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 correctly in order to support the use of
  3 screen readers.
  4 151. If this is not done, then the user          Cannon Decl. ¶ 10.
  5 may be unable to read the content, or
  6 interact with the various parts of the
  7 user interface.
  8 152. Further, it is important to draw a          Cannon Decl. ¶ 11.
  9 distinction between true barriers that
 10 prevent a user from moving forward,
 11 versus things which are only
 12 inconveniences or personal preferences.
 13 153. Headings allow screen reader                Cannon Decl. ¶ 11.
 14 users to better understand the
 15 organization of content on the page, as
 16 well as enabling them to quickly jump
 17 to the content they are interested in.
 18 154. But removing the heading markup             Cannon Decl. ¶ 11.
 19 from most pages would not make them
 20 unusable.
 21 155. A user would likely still be able           Cannon Decl. ¶ 11.
 22 to find the content that they were
 23 interested in.
 24 156. Unfortunately, the less experience          Cannon Decl. ¶ 11.
 25 a user has, the more likely they are to
 26 struggle with things like this, or to
 27 overestimate their import.
 28 157. Plaintiff did not preserve his cell         Robles Tr. 123:12-14, 126:17-127:8
                                              -51-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 53 of 58 Page ID
                                   #:2281



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 phone that he allegedly used to                  Leimkuhler Decl. Exh. D (Plaintiff’s
  3 download and access the Mobile App in            response to request for production No.
  4 2016.                                            21 dated March 13, 2017), Exh. E
  5                                                  (Plaintiff’s response to request for
  6                                                  production No. 34 dated December 5,
  7                                                  2019)
  8 158. Plaintiff did not maintain any              Robles Tr. 128:9-22.
  9 records of his alleged “trade-in” of his
 10 iPhone in 2018.
 11 159. Aaron Cannon, Defendant’s                   Supp. Cannon Decl. ¶ 14, Exh. A.
 12 expert and who is totally blind, was
 13 able to order a Domino’s pizza on
 14 multiples occasions from Defendant’s
 15 Website beginning in 2011.
 16 160. Plaintiff made an erroneous                 Supp. Cannon Decl. ¶ 6, Robles Tr. at
 17 assertion regarding how screen readers           76:14-77:14.
 18 speak aloud background images.
 19 161. Plaintiff admits that in 2015 and           Robles Tr. at 52:14-17, 59:15-17
 20 2016, when he claims to have visited
 21 Defendant’s website, he was using
 22 Internet Explorer.
 23 162. Internet Explorer is outdated and           Musachio Tr. 29:17-30:1, Cannon Decl.
 24 does not interact well with JAWS.                ¶ 9.
 25
 26 163. Ms. Musachio admits that                    Musachio Tr. 28:16-29:3.
 27 accessibility issues are sometimes
 28 caused by the web browser.
                                              -52-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 54 of 58 Page ID
                                   #:2282



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 164. During Plaintiff’s deposition, he           Robles Tr. 122:10-12.
  3 was using the Microsoft Edge browser.
  4 165. The Microsoft Edge browser does             Musachio Tr. 29:17-30:1
  5 not work well with JAWS.
  6 166. Plaintiff admits that he installs the       Robles Tr. 28:16-29:1.
  7 “free” updates for JAWS.
  8
  9 167. JAWS is a screen reading                    Supp. Cannon Decl. at ¶ 4, 8.
 10 program that, if one does not purchase
 11 the new version every year, does not
 12 keep up with the latest technology and
 13 stops working correctly.
 14 168. Plaintiff admits that updating              Robles Tr. 32:11-17.
 15 JAWS improves the accessibility
 16 experience.
 17
 18 169. Plaintiff admits that updating his          Robles Tr. 72:21-74:14.
 19 iPhone to the latest iOS improved
 20 ability of his screen reader to access
 21 websites because it also updated his
 22 iPhone to the latest version of
 23 VoiceOver.
 24 170. During Plaintiff’s deposition, the          Supp. Cannon Decl. at ¶ 7.
 25 issue that he encountered was caused by
 26 a bug in the JAWS screen reader, not
 27 Defendant’s Website.
 28 171. The JAWS screen reader is not               Robles Tr. 28:12-15
                                              -53-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 55 of 58 Page ID
                                   #:2283



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 designed for use on Apple devices.
  3 172. Plaintiff used his JAWS screen              Robles Tr. 26:18-28:15
  4 reader using his 2012 MacBook Pro
  5 using a configuration where he ran
  6 Windows 10 on that device.
  7 173. Plaintiff states that the Safari web        Robles Tr. 26:18-28:15
  8 browser is cumbersome for him to use.
  9 174. Plaintiff’s expert, Rosemary                Musachio Tr. 30:15-22, Supp. Cannon
 10 Musachio, when she “tested”                      Decl. ¶ 8.
 11 Defendant’s website, used an outdated
 12 version of the JAWS screen reading
 13 software.
 14 175. This calls into question all of her         Supp. Cannon Decl. ¶ 8.
 15 findings because it is not possible to
 16 know whether she could have
 17 replicated, or bypassed, the alleged
 18 issues with a more modern screen
 19 reader.
 20 176. Ms. Musachio made several                   Supp. Cannon Decl. ¶¶11-13.
 21 comments during her deposition that
 22 betray a lack of understanding of some
 23 core fundamentals
 24 regarding accessibility.
 25 177. Ms. Musachio tested the Android             Musachio Tr. 51:15-17, 52:3-5
 26 version of Defendant’s Mobile App.
 27 178. Worse, Ms. Musachio tested the              Musachio Tr. 51:15-17. Supp. Cannon
 28 mobiles application on an Android                Decl. ¶ 9.
                                              -54-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 56 of 58 Page ID
                                   #:2284



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 Emulator.
  3 179. The Android version of                      Roeser Decl. ¶ 4, Cannon Decl. ¶ 18.
  4 Defendant’s mobile application is based
  5 on an entirely different code base than
  6 the Mobile App that runs on an iPhone
  7 180. Ms. Musachio estimates that 80%             Musachio Trancript at 14:15-18, from
  8 of her total workload is simply                  Castillo v. Ruby’s Red Ribbon, Inc.,
  9 reviewing websites for the Manning               Los Angeles Superior Court Case No.
 10 Law firm.                                        19PSCV00641 dated July 24, 2020,
 11                                                  attached to Leimkuhler Decl. as Exh. F.
 12 181. Ms. Musachio cannot recall a                Musachio Tr. 12:15-17.
 13 single website she reviewed that she
 14 considers to be accessible to
 15 blind/visually impaired individuals.
 16 182. Individuals using screen readers            Cannon Decl. at ¶¶ 12-14, Exh. B and
 17 are able to order a pizza from a                 D.
 18 Domino’s franchise using either the
 19 Website or the Mobile App.
 20 183. Individuals using screen readers            Cannon Decl. at ¶¶ 12-14, Exh. B and
 21 are able to order a pizza from a                 D.
 22 Domino’s franchise using the Website.
 23 184. Individuals using screen readers            Cannon Decl. Exh. C and ¶ 19, Roeser
 24 are able to order a pizza from a                 Decl. ¶ 4.
 25 Domino’s franchise using the Mobile
 26 App.
 27 185. None of the alleged barriers found          Cannon Decl. ¶ 18a-ee and Exh. B.
 28 by Plaintiff’s expert in May of 2019 are
                                              -55-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 57 of 58 Page ID
                                   #:2285



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 currently present on the Website or, in
  3 fact, are not barriers to screen reader
  4 users that would prevent them from
  5 using the Website.
  6 186. Defendant actively ensures that its         Roeser Decl. ¶ 2.
  7 Website and Mobile App are accessible
  8 to screen reader users by continuously
  9 incorporating accessibility features into
 10 its constantly changing Website and
 11 Mobile App.
 12 187. As part of its further effort to            Roeser Decl. ¶ 3, Exh. A.
 13 accommodate its blind and visually
 14 impaired customers, Defendant’s
 15 Website contains an accessibility
 16 banner that direct users who access the
 17 website or mobile application with a
 18 statement that “If you are using a screen
 19 reader and are having problems using
 20 this website please call for assistance”
 21 and provides a number.
 22
 23
 24 188. This statement is able to be read           Robles Tr. at 62:4-13.
 25 by screen readers.
 26 189. If a blind individual calls that            Roeser Decl. ¶ 4.
 27 number, the person can provide
 28 assistance with Defendant’s Website.
                                              -56-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-06599-JGB-E Document 108-15 Filed 10/05/20 Page 58 of 58 Page ID
                                   #:2286



  1    Defendant’s Additional Material Facts                  Supporting Evidence.
  2 190. Plaintiff did not notify Defendant          Robles Tr. 95:17-20; 96:11-16.
  3 of the alleged problems he had with the
  4 Website or Mobile App before he sued.
  5
  6
  7
  8 Dated: October 5, 2020
  9                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 10
 11
                                      By                  /s/ Gregory F. Hurley
 12                                                      GREGORY F. HURLEY
 13
                                                  Attorneys for DOMINO’S PIZZA LLC
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              -57-                        Case No. 2:16-cv-06599
      SMRH:4817-9426-9389.4         DEFENDANT’S RESPONSE TO PLAINTIFF ROBLES’ STATEMENT OF
                              UNDISPUTED FACTS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
